Citation Nr: 0427235	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  94-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of nicotine dependence acquired 
in service.  


REPRESENTATION

Appellant represented by:	Richard D. Lebovitz, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
February 1972.  He died in October 1986.  The appellant is 
his surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 1992 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The RO subsequently 
determined, and indicated in a March 1993 statement of the 
case, that new and material evidence had been submitted.  The 
claim was reopened and reviewed on a de novo basis.  The RO 
went on to conclude that service connection for the cause of 
the veteran's death was still not warranted.  

The appellant testified at a personal hearing before a 
hearing officer at the RO in July 1993.  A transcript of that 
hearing is included in the file.  Subsequently, the hearing 
officer also denied the claim for service connection for the 
cause of the veteran's death on a de novo basis.  The 
appellant perfected an appeal on the issue to the Board.  

In a January 1996 decision, the Board accepted that new and 
material evidence had been submitted and then denied the 
claim for service connection for the cause of the veteran's 
death.  

The appellant appealed that decision to the United States 
Court of Veterans Appeals (now designated the United States 
Court of Appeals for Veterans Claims) (CAVC).  The parties 
filed a Joint Motion for Remand that was granted by the CAVC 
in a December 1996 Order.  

After completing the additional development directed in the 
Joint Motion, the Board again denied the claim for service 
connection for the cause of the veteran's death in a June 
1998 decision.  The Board concluded that the veteran's death 
was not due to his service-connected asthmatic bronchitis 
with chronic obstructive pulmonary disease (COPD) and that 
his service-connected lung disease did not contribute 
substantially or materially to his death; and that his death 
was not due to nicotine dependence acquired in service.  The 
appellant again appealed the Board's determination to the 
CAVC.  

In a Joint Motion, the parties requested that the CAVC not 
disturb the Board's determination regarding the issue of 
service connection for the cause of the veteran's death due 
to service-connected asthmatic bronchitis with COPD.  
However, the parties requested that the CAVC vacate that 
portion of the decision wherein the Board denied service 
connection for the cause of the veteran's death as a result 
of nicotine dependence acquired in service.  In a March 1999 
Order, the CAVC granted the parties' motion, and vacated the 
appropriate portion of the Board's decision.  The case was 
then remanded to the Board for appropriate action in 
accordance with the directives outlined in the Joint Motion.  

In September 2000, the Board remanded the case to the RO for 
further development and adjudicative action.  Two subsequent 
remands were ordered in February 2002 and January 2004.  The 
case has now been returned to the Board for appellate review.  

In May 2003, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.  

The Board notes that, the new and material evidence 
requirement is a legal issue that the Board has a duty to 
address, regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  However, in the June 
1998 Board decision, the Board implicitly accepted that new 
and material evidence had been submitted and addressed the 
claim on a de novo basis.  This decision was vacated by the 
CAVC, but only to the extent that service connection for the 
cause of the veteran's death due nicotine dependence acquired 
in service was denied.  Subsequent remands of the Board have 
characterized the issue solely as entitlement to service 
connection for the cause of the veteran's death as a result 
of nicotine dependence acquired in service, thereby accepting 
that the claim had been successfully reopened.  The Board 
will not revisit the matter herein.  Hence, the issue has 
been characterized on the initial page of this decision 
accordingly. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  The veteran died in October 1986; the certificate of 
death and the report of an autopsy show that he was 56 years 
old when he died and that the immediate cause of death was 
respiratory failure due to extensive bronchopneumonia and 
pulmonary embolism; he contracted those conditions while 
hospitalized for the treatment of carcinoma (cancer) of the 
sigmoid colon.  Colon cancer was listed as a significant 
condition contributing to death but not related to the 
immediate cause of death.  

3.  At the time of the veteran's death, service connection 
was in effect for asthmatic bronchitis with COPD, which was 
rated as 10 percent disabling, and diabetes mellitus, which 
was rated as noncompensable.  

4.  Colon cancer was not diagnosed in service or for many 
years after service.  

5.  The probative and competent medical evidence of record 
does not establish the onset of nicotine dependence during 
service.  

6.  A service-connected disability was not the proximate 
cause of the veteran's death; did not contribute 
substantially and materially to the cause of the veteran's 
death; did not make the veteran materially less capable of 
resisting the effects of a fatal disease; and/or did not have 
a material influence in accelerating his death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by his active military, 
including as a result of nicotine dependence acquired in 
service.  38 U.S.C.A. §§ 1101, 1103, 1110, 1111, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a), 3.310, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the appellant filed her claim in 
April 1992.  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The August 1992 rating decision, March 1993 statement of the 
case, September 1993, March 2001 and June 2004 supplemental 
statements of the case, and VA letters apprised the appellant 
of the information and evidence needed to substantiate he 
claim for service connection for the cause of the veteran's 
death due to nicotine dependence acquired in service, the 
laws applicable in adjudicating the appeal, and the reasons 
and bases for VA's decisions.  

Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  

In particular, in February 2002 and April 2004 letters, the 
appellant was specifically informed of the provisions of the 
VCAA and was advised to identify any evidence in support of 
her claim that had not been obtained.  She was also advised 
of the evidence she needed to submit to show that she was 
entitled to service connection for the cause of the veteran's 
death.  The letter further informed her that VA would obtain 
the veteran's service medical records, VA records, and other 
pertinent federal records.  VA would also obtain any 
necessary medical opinions.  

The appellant was also informed that VA would make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately her responsibility to submit any 
private records.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate her 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the President signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of that time period.  
Veterans Benefits Act of 2003.  


Accordingly, the Board concludes that the appellant has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of her claim for service 
connection for the cause of the veteran's death.  

It is also noted that a recent case of the CAVC held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
enactment of the VCAA in August 1992, and the VCAA notice 
letters were not sent until February 2002 and April 2004.  

Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
While the CAVC did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  

Further, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in February 2002 
and April 2004 were not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to her.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-04.  

As discussed above, the Board has found that the appellant 
was provided every opportunity to identify and submit 
evidence in support of her claim during the more than 10-year 
period her claim has been in appellate status.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
deficiency as to the timing of VCAA notice to the appellant 
is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  The veteran's service medical records are complete 
and included in the file.  The relevant VA treatment records 
were obtained and associated with the record; the necessary 
medical opinions were requested and submitted.  

The appellant provided personal testimony at a hearing before 
the undersigned Veterans Law Judge at the RO in May 2003.  In 
particular, she testified that she believed that the veteran 
acquired nicotine dependence in service.  Although she 
acknowledged that she did not know the veteran when he first 
entered service, she reported that he had told her prior to 
his death that he began smoking cigarettes in service.  
Additionally, individuals who had known him prior to his 
entry onto active duty also indicated that he did not smoke 
prior to service.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the appellant in 
the development of her claim has been satisfied.  


Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more, and a presumptive 
disease such as a malignant tumor becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for a disability that 
is proximately due to, the result of, or aggravated by a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Current law dictates that service connection may not be 
granted for a disability claimed on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103.  This statute, however, applies only to claims filed 
after June 9, 1998.  Since the appellant's claim for benefits 
due to death claimed as arising from the veteran's use of 
tobacco in service was filed before June 9, 1998, the Board 
must consider the law as it existed at that time.  

To resolve ambiguity in a case that involved a claim for 
service connection based on "nicotine dependence" or an 
addiction to smoking, the Board, in July 1992, requested an 
opinion from VA's Office of General Counsel (GC).  The GC 
issued a precedent opinion in January 1993 wherein it held 
that direct service connection may be granted for a disease 
diagnosed after service discharge when all of the evidence 
establishes that the disease was incurred in service.  
VAOPGCPREC 2-93, citing 38 C.F.R. § 3.303(d).  The GC further 
held that determinations as to whether nicotine dependence 
may be considered a disease for compensation purposes is 
essentially an adjudicative matter that must be resolved by 
adjudicative personnel based on accepted medical principles.  
That opinion also noted in passing that, if nicotine 
dependence is considered to be a disease for compensation 
purposes, such dependence began in service, and resulting 
tobacco use led to disability, then the issue becomes whether 
secondary service connection could be established for that 
disability pursuant to 38 C.F.R. § 3.310(a).  The GC noted 
that the threshold question then becomes whether "nicotine 
dependence" may be considered a disease within the meaning 
of the veterans' benefit laws.  VAOPGCPREC 2-93, Paras. 2-4.



In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying on the criteria set forth in VAOPGCPREC 67-90, 
stated that "nicotine dependence" may be considered a 
disease for VA compensation purposes, and that, assuming the 
conclusion of the Under Secretary for Health that nicotine 
dependence may be considered a disease for compensation 
purposes is adopted by VA adjudicators, then secondary 
service connection could then be established under the terms 
of 38 C.F.R. § 3.310(a) only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco 
use, may be considered the proximate cause of the disability 
or death which is the basis of the claim.  The GC further 
noted that a determination of proximate cause is basically 
one of fact, for determination by adjudication personnel.  
VADIGOP, 3-17- 71 (Vet.).  "Proximate cause" is defined by 
Black's Law Dictionary 1225 (6th ed. 1990) as "[t]hat which, 
in a natural and continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."

A subsequent event, which is referred to as an 
"intervening" cause, may interrupt the causal connection 
between an event or circumstances and subsequent incurrence 
of disability or death.  See, e.g., Bludworth Shipyard, Inc. 
v. Lira, 700 F.2d 1046, 1051-52 (5th Cir. 1983).  

VA's GC indicated that, again, assuming that VA adjudicators 
adopt the Under Secretary for Heath's conclusion that 
nicotine dependence may be considered a disease for 
compensation purposes, then the two principal questions that 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:  

(1) whether the veteran acquired a 
dependence on nicotine during service; 
and



(2) whether nicotine dependence which 
arose during service may be considered 
the proximate cause of disability or 
death occurring after service.

The Office of General Counsel noted that with regard to the 
first question, the determination of whether a veteran is 
dependent on nicotine, is a medical issue and, according to 
The American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th edition (DSM-IV), 
at 243 (1994), the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  

Under those criteria, as applied to the specific 
circumstances surrounding nicotine use, nicotine dependence 
may be described as a maladaptive pattern of nicotine use 
leading to clinically significant impairment or distress, 
including tolerance despite use of substantial amounts of 
nicotine, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, and continued use of nicotine 
despite knowledge of having a persistent or recurrent 
physical or physiological problem that is likely to have been 
caused or exacerbated by nicotine.  Id. at 181, 243-45.  

The GC revisited these issues in a subsequent precedent 
opinion that was issued in May 1997, wherein it was held 
that, assuming that nicotine dependence may be considered a 
disease for purposes of the laws governing veterans' 
benefits, that the veteran acquired a dependence on nicotine 
while in service, and that said dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by him, then service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  The GC 
reiterated that the answers to these dispositive questions 
must be determined by adjudication personnel applying 
established medical principles to the facts of the particular 
case in question.  



The GC also indicated that, on the issue of proximate cause, 
if it is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, then adjudicative personnel must 
consider whether there is a supervening cause of the claimed 
disability or death which severs the causal connection to the 
service-acquired nicotine dependence.  Such supervening 
causes were said to include sustained remission of the 
service-related nicotine dependence and subsequent resumption 
of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents after being discharged from the military.  

The acting Under Secretary for VA benefits indicated in a 
July 1997 letter that he provided to the directors of all 
Veterans Benefits Administration offices (ROs) and Medical 
Centers (VAMCs) that, in view of the conclusion by the Under 
Secretary for Health for VA that nicotine dependence may be 
considered a disease for VA compensation purposes, then the 
answer in all nicotine dependence cases to the first element 
set forth in the precedent opinion by the GC (VAOPGCPREC 19-
97) is that nicotine dependence is such a disease.  

The acting Under Secretary for benefits noted that each 
decision must then specifically address the remaining two 
elements; i.e., whether the veteran acquired a dependence on 
nicotine in service; and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by him, noting 
that proximate cause is to be defined by the parameters that 
were set forth by the GC in its precedent opinion and 
according to 38 C.F.R. § 3.310.  

As noted above, 38 C.F.R. § 3.310(a) provides, in pertinent 
part, that "[d]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  

Consequently, where a claimant can establish that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service, e.g., that damage done 
to a veteran's lungs by in-service smoking gave rise to lung 
cancer, service connection may be established for the lung 
cancer, without reference to section 3.310(a).  On the other 
hand, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, but the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then becomes whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence, and any resulting disability or death may be 
service-connected on that basis pursuant to section 3.310(a).  
VAOPGCPREC 19-97.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially, that it combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  

It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  Lathan v. Brown, 7 Vet. App. 359 (1995).  


If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Analysis

Service medical records do not show, and the appellant has 
not argued, that the veteran's colon cancer began in service 
or within one year of his discharge from service.  Indeed, 
the record shows that this disability was first diagnosed 
several years after service.  There is also no medical or 
other probative evidence on file suggesting that he developed 
the cancer of the sigmoid colon as a result of any of his 
service-connected disabilities.  Johnson v. Brown, 8 Vet. 
App. 423 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995).  
Consequently, service connection for the cause of the 
veteran's death due to colon cancer on a direct, presumptive, 
or secondary basis has not been established.  38 C.F.R. 
§ 3.303.  

The appellant asserts, however, that the veteran began 
smoking in service and became addicted to nicotine while in 
the military from smoking cigarettes that had been provided 
by the government, which, in turn, led to the fatal 
conditions that caused his death, or which at least 
contributed substantially or materially to his death or had a 
material influence in accelerating his death.  Lathan, 7 Vet. 
App. at 367.  


The veteran began serving on active duty in the United States 
military in October 1948.  While hospitalized in December 
1960, and when being examined in July and August 1971, it was 
indicated that he smoked approximately one package of 
cigarettes per day.  A history of asthmatic bronchitis 
associated with COPD was diagnosed during service.  Also 
diagnosed was diabetes mellitus.  The veteran retired from 
the military in February 1972.  

In August 1985, the veteran filed claims for service 
connection for asthmatic bronchitis with COPD, and for 
diabetes mellitus.  He was examined by VA in September and 
October 1985 in connection with his claims.  COPD was 
diagnosed.  The examiner indicated that the condition was 
mild.  It was noted that the veteran had a 40 pack a year 
history of smoking.  COPD was also diagnosed while the 
veteran was hospitalized at a VA medical center from December 
1985 to January 1986, when it was indicated that he smoked 
about one package of cigarettes every four days, and again, 
while he was hospitalized from late January 1986 to early 
February 1986.  During the latter hospitalization, however, 
it was indicated that he did not smoke.  His COPD was 
described as mild.  Treatment was primarily for Alzheimer's 
disease and abdominal pain and discomfort of undetermined 
etiology.  

In March 1986, service connection was established for 
asthmatic bronchitis with COPD which was rated 10 percent 
disabling, and for diabetes mellitus, which was rated 
noncompensable.  

The veteran was hospitalized at a VA medical center on 
several additional occasions from April 1986 to October 1986, 
primarily for treatment of abdominal related pathology of 
undetermined etiology.  He died in October 1986 while a 
patient at the VA medical center.  The certificate of death 
shows that he was 56 years old when he died, and that the 
immediate or principal cause of death was respiratory arrest.  
Carcinoma (cancer) of the sigmoid colon was indicated to be a 
significant condition contributing to death, but not related 
to the immediate cause of death.  


An autopsy was performed the day after the veteran died, and 
the findings reported were as follows:  

Multiple pulmonary emboli (occlusion of 
lung arteries by blood clots) with 
pulmonary infarcts (death of lung 
tissue); status post (condition after) 
colectomy (resection of the colon) and 
partial cystectomy (removal of the 
bladder) for colon cancer; coronary 
(heart) arteries showed severe 
atherosclerosis (hardening) with multiple 
myocardial fibrosis (scarring of the 
heart muscle).  

Additional clinical records pertaining to the autopsy show 
anatomic major diagnoses of extensive bilateral 
bronchopneumonia with bilateral pleural effusion, multiple 
pulmonary emboli, invasive colonic adenocarcinoma, 
arthrosclerosis, and recent cerebral and cerebellar infarcts.  
The probable cause of death was indicated to have been 
respiratory failure due to extensive bronchopneumonia and 
pulmonary embolism.  Accessory diagnoses included diabetes 
mellitus, hemorrhagic gastritis, retention cysts of the left 
kidney, and colonic diverticulosis.  It was indicated in the 
final summary of the postmortem examination that the veteran 
had bilateral bronchopneumonia and multiple pulmonary emboli, 
as well as supravesical abscess with carcinoma and 
perisplenic abscess.  

While testifying at a hearing at the RO in July 1993, the 
appellant said that the veteran was on constant medication 
for treatment of his service-connected lung disease, and that 
the disability prevented him from walking even as short a 
distance as two city blocks without becoming short of breath 
and fatigued.  

She further claimed that he had been experiencing shortness 
of breath, with even minimal exertion, for many years prior 
to his death, that treatment, including an inhalant, had not 
resolved his symptoms, and that the information on the death 
certificate (as to the cause of his death) was prima-facie 
evidence in support of service connection.  

In October 1997, the Board requested an opinion from an 
independent medical expert (IME) who specializes in pulmonary 
disorders and diseases.  The doctor submitted a report of his 
impressions of the case in November 1997.  He indicated that 
the veteran's death was caused by acute bronchopneumonia and 
pulmonary emboli, which were a direct result of an acute 
hospitalization for surgery to treat carcinoma of the colon.  
The IME further indicated that the veteran's service-
connected COPD did not accelerate his death; that the 
condition may have made him less capable of resisting the 
effects of the acute bronchopneumonia and pulmonary emboli; 
but that his continuing to smoke cigarettes after his 
discharge from the military was the main causative entity in 
the development of the conditions that were fatal.  

The IME provided a detailed explanation justifying his 
opinions and conclusions, noting that he reviewed all of the 
medical and other pertinent evidence on file.  The IME 
pointed out that COPD (asthmatic bronchitis) was diagnosed 
while the veteran was in the military, that the "illness is 
uniformly accepted as being caused by cigarette smoking," 
and that the veteran's smoking persisted until his terminal 
hospitalization.  The IME reported that he considered values 
for forced expiratory volume at one second (FEV1) that were 
taken while the veteran was in the military and compared them 
to values that were taken in the course of him being examined 
and treated during the year prior to his death.  Based on the 
comparison, the IME noted that there was "not a significant 
change" between the values in service and those after 
service to suggest that there had been a worsening of the 
veteran's emphysema; that the "emphysema was not a major 
component of his respiratory illness; and that the diagnosis 
of asthmatic bronchitis was probably correct."  

It was noted that the "decreased FEV1, in and of itself, is 
enough to sustain the veteran's respiratory status through 
the planned operation, and even through serious pneumonia and 
small pulmonary emboli that would not have been fatal in an 
otherwise healthy person."  The IME said that there was 
"some risk of postoperative infection (such as pneumonia)" 
because of the veteran's reduced expiratory flow rates, but 
that it was "uncommon to see much functional protective loss 
at that level of FEV1."  The IME also said that the dyspnea 
that the veteran purportedly experienced after walking only 
two blocks (noting the allegations that the appellant had 
made of this) was not consistent with the level of FEV1 
measured, and that it was "more probable that continued 
cigarette smoking played the biggest role in any inability 
that he had to withstand the infections and vascular 
obstruction."  

The IME noted that all of the symptoms alluded to were 
consistent with asthmatic bronchitis associated with 
continued cigarette smoking.  He said that some forms of 
COPD, like emphysema, do not improve with smoking cessation, 
but that patients with asthmatic bronchitis often 
dramatically improve if they discontinue smoking cigarettes.  
The IME indicated that "continuation of even a low 
consumption of cigarettes" would have been sufficient to 
"sustain the inflammation, mucus production, symptoms and 
chest examination that were described in the veteran," and 
that "cessation of smoking dramatically reduces both the 
symptoms and the risk of any concurrent illnesses upon the 
function of the lung."  

The IME went on to note that the veteran's death was 
attributable to a "shower of pulmonary emboli (PTE) rather 
than the pneumonia," and that "the emboli were not caused 
by the COPD, but almost certainly by the presence of an 
operation for the abdominal malignancy," i.e., the carcinoma 
of the sigmoid colon.  The IME said that postoperative PTE 
are now known to be common following operations for abdominal 
malignancy, and that PTE is a common cause of unexpected 
mortality in hospitalized patients.  



He pointed out that it was not customary in 1986, which was 
the year that the veteran died, to provide prophylaxis 
against PTE following abdominal operations for malignancy, 
but that this is now recommended protocol.  

In other parts of his report, the IME discussed evidence that 
pointed to the PTE being the condition that caused the 
veteran's death.  The first was indicated to be the onset of 
hypotension a few hours before he died, noting that 
hypotension was "a sentinel event in PTE, but was not in 
COPD or even bronchopneumonia unless sepsis supervenes," 
which was not indicated in the evidence on file, including 
the report of the autopsy.  The IME said that "the 
suddenness of the event in a patient otherwise recovering 
well from an operation was also an indication that PTE" was 
the cause of death.  

"The second important autopsy finding suggesting PTE as the 
cause of death was that of acute passive congestion in the 
liver."  The IME noted that such "finding was consistent 
with the acute right heart failure which was the mode of 
death in PTE."  The IME said that "PTE of this magnitude 
could have killed a person with normal lungs, although the 
chances of survival were less in someone who had [chronic 
obstructive pulmonary disorder]," such as the veteran.  The 
IME reported that there were "no findings consistent with 
chronic right-sided failure, which would be seen if COPD were 
a chronic physiologic problem causing chronic right-sided 
failure in the veteran."  

Lastly, the IME indicated that, while the "asthmatic 
bronchitis certainly increased the veteran's risk of 
undergoing surgery, it was probable that the lethal 
combination of pneumonia and pulmonary emboli would have 
killed him even with normal lungs."  

The IME reiterated that the "known asthmatic bronchitis, 
caused by continued smoking, increased the risk of 
postoperative pneumonia, but not pulmonary emboli, and that, 
had the veteran stopped smoking even [three] months prior to 
the surgery, any risk associated with surgery, and any 
decreased capabilities of resisting the effects of the 
intercurrent pneumonia and pulmonary emboli, would have been 
strongly diminished or even eliminated altogether."  

In April 2000, the Board requested another IME opinion in 
response to the directives of the Joint Motion filed by the 
parties in March 1999.  Specifically, the physician was asked 
to review the claims folders and to answer the following 
questions:

i)  Did the veteran become chemically 
addicted/dependent on nicotine (from 
smoking cigarettes) while he was on 
active duty in the military?

ii)  If so, is it at least as likely as 
not that his nicotine dependence 
continued after service and thereby 
resulted in, contributed to, or 
accelerated the fatal conditions that led 
to his death?

In May 2000, JPM, MD (Dr. JPM), Assistant Professor of 
Medicine, Clinical Director of the Indiana University Medical 
Group, Department of Medicine, Division of Pulmonary, 
Allergy, Critical Care, and Occupational Medicine, responded 
that he reviewed the file in its entirety.  With regard to 
the first question he responded:

For the purpose of this response the 
definition of nicotine dependence will be 
that definition as outlined in the 
following publication:  Department of 
Health and Human Services.  

Reducing the health consequences of 
smoking.  25 years of progress, a report 
of the Surgeon General.  Rockville, 
Maryland:  U.S. Department of Health and 
Human Services, Public Health Service, 
Centers for Disease Control, Centers for 
chronic Disease Prevention and Health 
Promotion, Office of Smoking and Health, 
1989.  DHHS publication No. (CDC) 89-
8411, 1989.  It is noted that there is no 
perfect marker for when addiction occurs.  
The measure that is generally used to 
establish that someone is a smoker is the 
self report of smoking at least 100 
cigarettes in their life time.  Using 
this definition it is not possible to 
determine whether or not this veteran 
became chemically addicted or dependent 
on nicotine while he was on active duty 
in the military.  The available medical 
records make reference to a history of 
tobacco use, however I was unable to 
locate when this veteran began smoking 
cigarettes.  Therefore, it is not 
possible to state he had not accomplished 
this landmark of 100 cigarettes prior to 
active duty in the military.  

With regard to the second question he responded:  

A review of the medical record would 
indicate that [the veteran's] nicotine 
dependence continued after service.  The 
degree to which this dependence resulted 
in, contributed to, or accelerated the 
fatal conditions that led to his death 
would be described as clinically 
insignificant.  

This latter opinion is a clinical opinion 
based on a review of the final 
hospitalization up until the time of his 
death as well as the previous 
hospitalization.  Of note, during both of 
these hospitalization's [the veteran] did 
not require supplemental oxygen, nor did 
he require scheduled or as needed 
bronchodilators as recorded in the 
Continuing Medication Record dated July 
and October 1986.  An arterial blood gas 
obtained on room air (9/19/86 pH 7.47, 
pCO2 31. pO2 86) suggests a slight 
respiratory alkalosis but does not 
suggest the presence of hypoxemia or 
hypercapnia that would be expected in one 
with advanced lung disease.  His chest X-
ray (10/22/86) was noted to be without 
abnormality.  He received oxygen as part 
of post operative therapy and it was in 
the process of being weaned until the 
catastrophic event.  

This veteran was witnessed to aspirate 
food and later experienced a sudden 
clinical change characterized by rapid 
increased in his respiratory rate and a 
fall in his blood pressure.  At autopsy 
he was found to have bronchopneumonia and 
thromboemboli to account for his cardio-
respiratory collapse and subsequent 
death.  

In summary it is my opinion that from a 
review of the current available medical 
record that  I) it is impossible to 
determine when this veteran became 
chemically addicted to nicotine as we 
have no evidence to determine whether or 
not he had reached the milestone of 100 
cigarettes prior to or following October 
6, 1948, the time of his enlistment.

ii)  [The veteran's] prior nicotine 
dependence is clinically insignificant in 
contributing to his fatal condition.  

The appellant and her attorney were provided a copy of Dr. 
JPM's opinion.  

In a statement received in October 2000, the appellant 
related that the veteran told her that when he was in the 
service after enlisting, he was given free cigarettes, and to 
fit in with the others he started smoking.  Every time he got 
the free cigarettes he smoked them.  

Letters of appreciation of the veteran's efforts from 
commanding officers were received in November 2000.  They do 
not discuss the veteran's smoking history.

In a November 2000 Report of Contact, it was noted that the 
appellant had stated that all family members were dead except 
for a 90-year old sister of the veteran who did not remember.  

In a January 2001 statement, a fellow serviceman reported 
that he was stationed with the veteran at Hickam Air Force 
Base, Hawaii, from May 1970 to September 1972.  He recalled 
that the veteran was a smoker and there was no attempt to 
stop him.  Smoke breaks were taken by all those that smoked 
and he constantly saw the veteran smoking.  


Analysis

As noted above, the appellant alleges that the veteran began 
smoking cigarettes and developed an addiction to nicotine 
while in the military, and that the addiction led to the 
conditions which were fatal.  

The appellant has testified and provided written statements 
that the veteran had told her that he began smoking in 
service.  She has asserted that in light of the veteran's 
young age upon entry into service, it would be unlikely that 
he would have started smoking prior to this time.  

Lay statements regarding smoking history are credible.  
However, here, the smoking history was not provided by the 
veteran prior to his death, and the medical reports and other 
statements in the file do not show that the veteran did not 
smoke prior to service.  Although, admittedly, it was 
mentioned in the veteran's service medical records that he 
smoked as much as a package of cigarettes per day and that he 
had a history of asthmatic bronchitis associated with chronic 
obstructive pulmonary disorder, it was never reported that he 
began to smoke in service.  

Moreover, the Board finds that the appellant's statements, 
alone, absent any corroborating, contemporaneous evidence, 
may not be accepted on this point because she has 
acknowledged that she did not know the veteran prior to his 
entry into active duty.  They were married in 1985, more than 
ten years after his discharge from military service.  
Furthermore, her statements regarding what the veteran told 
her more almost 20 years after his death must be viewed in 
light of the self-interest inherent in those statements.  

The CAVC has held that VA cannot ignore a claimant's 
testimony simply because he or she is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest may affect the credibility of testimony); 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  Accordingly, 
the Board discounts the credibility and accuracy of the 
appellant's current statements with respect to the veteran's 
smoking history for the reasons stated above.  

She did not know him prior to his entry into service, and her 
statements were made numerous years both after the veteran's 
separation from service and after his death, in the context 
of a claim for monetary benefits from the government.  

A fundamental requirement for consideration of a claim for 
service connection based on tobacco-related disability or 
death is that there have been a diagnosis of "nicotine 
dependence," either while the veteran was on active duty in 
the military, at some point in time after service, or even 
after his death.  In the case at hand, however, this 
threshold evidentiary requirement has not been met because 
there has not been a diagnosis of "nicotine dependence" or 
an addiction to smoking cigarettes or other tobacco based 
products by someone who is qualified to make such a 
determination during the veteran's active military service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In fact, in May 2000, Dr. JPM concluded that in light of the 
current evidence available, it was not possible to state 
whether nicotine dependence, in fact, occurred during the 
veteran's military service or prior to his military service.  
The Board does not consider this conclusion to place in 
relative equipoise, the question of whether the veteran 
became nicotine dependent in service.  The appellant and her 
representative have challenged this opinion verbally, but 
have not produced any competent medical statements to support 
their own assertions.  

Consequently, although VA's GC has indicated that "nicotine 
dependence" is a disease for purposes of VA compensation 
benefits - thereby responding in the affirmative to the first 
criterion of the three-part test that it discussed in 
VAOPGCPREC 19-97, the appellant has not submitted sufficient 
evidence to satisfy the second criterion of the three-tier 
test - i.e., a medical statement that the veteran became 
addicted or chemically dependent on nicotine while in the 
military due to his smoking.  

It logically follows that, because the second criterion of 
the method of analysis of these types of claims has not been 
met, then the Board need not reach or address the third 
criterion concerning whether the purported nicotine 
dependence was the proximate cause of the veteran's death.  

The Board acknowledges that the IME concluded in November 
1997 that the veteran's continued smoking may have decreased 
his capabilities of resisting the effects of the intercurrent 
pneumonia and pulmonary emboli.  However, without a confirmed 
diagnosis of nicotine dependence acquired in service, this 
opinion does not establish that a service-connected 
disability made the veteran materially less capable of 
resisting a fatal disease or had a material influence in 
accelerating his death.  See 38 C.F.R. § 3.312(c); Lathan, 
supra.  

A medical diagnosis showing that a veteran in fact has (or 
had prior to his death) the disability that is being claimed 
is a prerequisite to service connection.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Since the appellant and her 
representative are lay persons, they do not have the medical 
training or expertise to render a diagnosis of "nicotine 
dependence" or an addiction to smoking themselves, nor do 
they have the medical training or expertise to etiologically 
link the veteran's history of smoking to his service in the 
military.  Espiritu, supra.  Consequently, their allegations 
that the veteran became chemically dependent on nicotine or 
addicted to smoking while in service have little or no 
probative value.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991) (lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and cannot be considered as probative evidence to support a 
claim for service connection).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As such, the Board finds that the preponderance of the 
evidence is against her claim.  See Gilbert, supra; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service to his country, the preponderance of the medical 
evidence does not warrant a favorable decision for her claim.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102; however, the evidence is not of such 
approximate balance as to warrant its application.  See 
Gilbert, supra.  Accordingly, there exists no basis upon 
which to predicate a grant of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a), 3.312 (2003).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death due to nicotine dependence acquired in 
service is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



